Title: From Thomas Jefferson to J. P. P. Derieux, 2 November 1792
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dr Sir
Philadelphia Nov. 2. 1792.

I received yesterday your favor of Oct. 22. and I have by the present post inclosed to Colo. Gamble Mr. Vaughan’s order on John Hopkins for 250. dollars payable to Colo. Gamble for your account. This is an advance of Mr. Vaughan’s, as the sales of your effects hitherto have been absorbed by the payment of duties, freight and other charges. I  shall not fail to have the remittances made to you as fast as the money is raised, and to keep you advised of the progress of the business. I am with great esteem to Mde. Derieux & yourself Dear Sir Your most obedient humble servt

Th: Jefferson

